Citation Nr: 0931380	
Decision Date: 08/21/09    Archive Date: 09/02/09	

DOCKET NO.  07-03 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted or 
received to reopen claims for service connection for 
bilateral hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from May 1945 to 
July 1946, and from March 1951 to June 1952.  

The Veteran is shown to have served aboard the USS Rockingham 
in the Pacific Theater following his enlistment in May 1945, 
but there is not evidence that he served in combat with the 
enemy.  He was awarded the Asiatic-Pacific Area Ribbon, but 
there are no awards of battle stars reflecting naval service 
in any active campaigns prior to the end of the war with 
Japan.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which found that the Veteran had not 
submitted new and material evidence sufficient to reopen his 
previously-denied claims.  The Veteran's motion for an 
advance upon the Board's docket was granted in August 2009.  
The case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Entitlement to service connection for hearing loss and 
tinnitus was denied in a prior final unappealed rating 
decision of August 2004, and the Veteran was notified of that 
decision and his appellate rights.  

3.  The only evidence submitted and received to reopen claims 
for service connection for hearing loss and tinnitus are 
copies of records previously submitted and considered and 
additional cumulative argument by the Veteran that hearing 
loss and tinnitus first manifested decades after service 
separation was attributable to incidents of military service.  


CONCLUSION OF LAW

The evidence received in support of the Veteran's application 
to reopen claims for service connection for bilateral hearing 
loss and tinnitus is not new and material, and those claims 
are not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and the make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in March 2004, in 
response to his initial claims filed in January 2004.  This 
notice informed him of the evidence necessary to substantiate 
his claims, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  Following 
the provision of a VA audiometric examination with claims 
folder review and production of opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d), this claim was denied in an 
August 2004 rating decision, the Veteran was notified of this 
decision and his appellate rights and he did not perfect an 
appeal.  

He subsequently filed additional evidence in support of this 
claim in August 2005 which was properly accepted as a claim 
to reopen.  In August 2005, he was subsequently provided with 
additional VCAA notice which complied with Kent, v. 
Nicholson, 20 Vet. App. 1 (2006), in that it specifically 
informed him of the basis of the earlier final denial, and of 
the evidence necessary to reopen that claim.  Specifically, 
he was informed that his claim had been denied because his 
disabilities were not shown to be attributable to incidents 
of service and that the evidence necessary to reopen would be 
evidence linking current disabilities to incidents of 
military service.  He was also provided a regulatory 
definitions of both new and of material evidence.  This 
notice was provided before his claims to reopen were 
subsequently denied in a rating decision issued in 
January 2006.  All known available evidence was collected and 
the Veteran had been provided a VA examination with request 
for opinions with review of the record.  Finally, nothing in 
VCAA shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in § 5108 of this title.  
38 U.S.C.A. § 5103A(f).  

VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Kent, v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to claims for service connection, service 
connection may be established for disease or injury incurred 
or aggravated in line of active military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system (interpreted to include 
sensorineural hearing loss and tinnitus), which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech are 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second), is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, 
the Court in Hensley pointed out that 38 C.F.R. § 3.385 does 
not preclude an allowance of service connection for current 
hearing disability where hearing was considered to be within 
normal limits at service separation, but it is necessary for 
an appellant to present evidence which shows that hearing 
loss first demonstrated many years after service is actually 
causally related to injury or disease or acoustic trauma 
incurred or aggravated during military service.  Id. at 159.  

As the Veteran has been informed in formal VCAA notice, a 
claimant may reopen a finally adjudicated claim by submitted 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Analysis:  The Veteran's initial claims for service 
connection for hearing loss and tinnitus were denied in a 
rating decision issued in August 2004.  The evidence on file 
at the time of that denial included the Veteran's initial 
claim with respect to these disabilities filed in 
January 2004, at age 76, some 58 years after he was separated 
from his initial period of military service aboard ship.  
This claim at Part B indicated that the Veteran had never 
sought or required treatment or evaluation of hearing loss or 
tinnitus at any time from 1946 until present.  Also on file 
were the service treatment records which did not contain any 
complaints, findings, treatment or diagnosis for hearing loss 
or tinnitus, or for head or ear injury or disease at any 
time.  These records also included a service separation 
examination which although it did not include any audiometric 
examination, did include hearing testing by watch, coin 
click, whispered voice, and spoken voice, all of which were 
noted to be normal.  The Veteran argued then, as he does at 
present, that current hearing loss and tinnitus was directly 
attributable to acoustic trauma he sustained aboard the USS 
Rockingham, a military transport ship, in the Pacific 
subsequent to his initial enlistment in May 1945.  Also 
submitted was a December 2003 statement from a private 
medical doctor who noted the Veteran's complaint that his 
hearing was getting worse "over the last several years" and 
that the Veteran denied any significant noise exposure except 
when he was in the Navy "on a battleship" in the South 
Pacific during World War II, exposed to the noise of 5" guns 
with no hearing protection with an opinion that the Veteran's 
hearing loss "is service connected."  

Also on file at this time was the report of VA audiometric 
examination completed in July 2004 which included a review of 
the claims folder and which confirmed that the Veteran now 
met the minimum threshold requirement for recognition of 
hearing loss disability in 38 C.F.R. § 3.385, and which 
documented the Veteran's current statements that "hearing 
loss began in the 1970's or 1980's, some 30 years after his 
military duty."  And that "tinnitus began only 10 years ago, 
some 40 years after his military duty."  After completing a 
current audiometric examination and review of the claims 
folder, the VA audiologist concluded that because of the 
significant length of time between the Veteran's military 
duty and alleged noise exposure and the actual onset of 
hearing loss and tinnitus, it was less likely that these 
disabilities were causally related to military service.  

The August 2004 rating decision which denied service 
connection for hearing loss and tinnitus denied these claims 
based upon a preponderance of the evidence on file, and which 
concluded that the VA audiometric examination opinion was far 
more competent, relevant and material to the claim since it 
included a review of the claims folder than the statement of 
the private physician which clearly did not include such 
review and which was clearly based solely on the Veteran's 
own subjective complaints.  The Veteran was notified of this 
decision and his appellate rights and he did not timely 
initiate an appeal and that decision became final.  

The Veteran submitted additional evidence in August 2005 
which was correctly accepted as a claim to reopen.  In this 
claim and subsequent written statements, the Veteran has 
offered essentially identical argument which was already on 
file at the time of the prior final denial; that all current 
hearing loss and tinnitus was attributable to acoustic trauma 
of military service.  He offered additional statements that 
he made no complaints at the time of service separation and 
that he had experienced tinnitus ever since service 
separation, which was inconsistent with the documented 
subjective complaints provided to the VA audiometric examiner 
in July 2004, but although some details were altered, this 
argument is essentially identical to and cumulative with 
argument the Veteran submitted prior to the last final denial 
it is certainly not new and material to reopen the claim.  

The only other evidence submitted by the Veteran to reopen 
was a duplicate copy of the December 18, 2003 letter from the 
private medical doctor which had already been considered at 
the time of the prior final denial.  Also submitted was 
another copy of this same letter, also dated December 18, 
2003, which was nearly identical with the letter previously 
considered and which essentially duplicated the identical 
statements contained in the statement which had already been 
on file and which again alleged that the Veteran had served 
on a battleship during World War II.  Also submitted were 
some additional private medical records from this physician 
which include no information, evidence or opinion regarding 
the etiology of the Veteran's current hearing loss and 
tinnitus.  Also added to the claims folder were certain VA 
outpatient treatment records which also contain no relevant 
evidence with respect to the etiological origin of the 
Veteran's current hearing loss and tinnitus.  

The Board concludes that the Veteran has failed to submit any 
new and material evidence sufficient to reopen his claims for 
service connection for hearing loss and tinnitus.  Those 
claims were denied because a preponderance of the evidence 
was against a finding that hearing loss and tinnitus first 
identified in the Veteran's mid-70's, some 58 years after he 
was separated from service, did not show by equipoise or 
better that current hearing loss and tinnitus was 
attributable to incidents of service.  The evidence submitted 
by the Veteran to reopen is essentially identical with and 
certainly cumulative of evidence which was already on file at 
the time of the last prior final denial.  There is certainly 
no reasonable possibility that this cumulative evidence could 
substantiate the claim.  No evidence submitted to reopen is 
new and material consistent with 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for bilateral hearing loss and 
tinnitus, those claims are not reopened, and the appeal is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


